*537In an action, inter alia, to recover damages for defamation and trespass, the plaintiff appeals from an order of the Supreme Court, Kings County (M. Carson, J.), dated October 21, 2002, which granted the joint motion of the defendants ABC, Inc., American Broadcasting Companies, Inc., Jim Hoffer, and Disney Enterprises, Inc., pursuant to CPLR 3211 (a) (1) and (7) to dismiss the complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
The Supreme Court properly dismissed the cause of action alleging defamation insofar as asserted against the respondents. Contrary to the plaintiff’s contention, the challenged statements were absolutely privileged under Civil Rights Law § 74 (see Holy Spirit Assn. for Unification of World Christianity v New York Times Co., 49 NY2d 63, 66 n, 67 [1979]; Freeze Right Refrig. & A.C. Servs. v City of New York, 101 AD2d 175, 181 [1984]).
The Supreme Court also properly dismissed the cause of action alleging trespass insofar as asserted against the respondents, as the damages sought therein did not flow from an interference with possession of property but rather from the alleged defamation (see Costlow v Cusimano, 34 AD2d 196 [1970]).
The plaintiffs remaining contentions are without merit. Ritter, J.P., H. Miller, Crane and Cozier, JJ., concur.